ITEMID: 001-126908
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF VLADIMIR BELYAYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect)
JUDGES: Dmitry Dedov;Erik Møse;Isabelle Berro-Lefèvre;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Ksenija Turković
TEXT: 5. The applicant was born in 1968 and is serving a prison sentence in the Sverdlovsk region.
6. On 14 November 2003 the St Petersburg City Court found the applicant guilty of murder and of membership of an organised criminal gang, and sentenced him to twenty-one years’ imprisonment. On 11 November 2004 the Supreme Court of Russia upheld the applicant’s conviction, in substance, on appeal.
7. It appears that the applicant has been serving his prison sentence in different correctional facilities. From 6 April to 23 December 2005 the applicant was held in correctional colony no. IK- 4 in the Magadan region. Throughout the period in question, he was repeatedly sanctioned for failure to comply with the colony’s internal regulations and was continuously detained in disciplinary cells.
8. In particular, on 12 and 20 April 2005 the applicant was placed in a punishment cell for ten days for refusal to participate in cleaning work in the colony. On 28 April 2005 he spoke rudely to guards and was placed in a punishment cell for three days. On 3 May 2005 the applicant was placed in a punishment cell for seven days for having brought, in contravention of internal regulations, black tea leaves into the punishment cell. On 11 May 2005 the applicant refused to participate in cleaning work in the colony and was placed in a punishment cell for ten days. On 20 May 2005 the applicant was placed in a punishment cell for fifteen days for refusing to wear prison uniform and for swearing at colony officers. On 6 June 2005 the applicant wrenched the sink off the wall, broke the window frame and crushed a bulb with a kettle in the cell where he was detained. He was placed in a prison-type cell for one month.
9. The Government’s submissions as regards the conditions of the applicant’s detention can be summarised as follows:
10. All the cells were equipped with a ventilation system in working order. There was access to natural light. During the night the cells were lit with a 40-watt electric bulb. The windows measured 50 x 90 centimetres and were covered with a steel grille whose openings measured 0.3 x 3 centimetres. The grille did not prevent access to daylight. The toilet was located in the corner of the cell, some 1.5 metres from the dining table and the nearest bed. It was separated by a 1.1-metre-high brick wall with a door. The temperature in the cells was at least 160C. The colony’s disciplinary premises were provided with six exercise areas measuring from 7.5 to 10.6 square metres. The inmates had an hour’s daily outdoor exercise.
11. The applicant provided the data similar to the Government’s submissions as regards the size and the population of the cells where he had been detained.
12. According to the applicant, the cells where he was held were located in the basement of the building. They were damp and cold. The walls were covered with mould. There was no ventilation or hot water. The potable water contained yellowish residue and sand. The beds and mattresses were in poor condition and uncomfortable. The cells were overcrowded. The one-and-a-half-hour’s exercise took place in small yards which were always overcrowded. Nor was any exercise equipment available there. The applicant was allowed to take a shower every 7 to 10 days. On those days he was not allowed to have an outdoor exercise. The shower facilities were dirty.
13. On an unspecified date the applicant complained to the Magadan Town Court that the conditions of his detention were not in compliance with the applicable domestic standards. In particular, he alleged that the disciplinary cells where he was detained were not suitable for detention. There was no ventilation; the lighting was poor; the cells were overcrowded. There was no hot water. The cells were cold and damp. The wash sinks were not isolated from the toilet. On 12 October 2005 the Town Court dismissed the applicant’s complaint. The court noted as follows:
“It follows from the materials in the case-file, that the punishment and prison type cells in correctional colony no. IK-4 are lit with electric bulbs of appropriate voltage. The temperature in the cells is in accordance with [statutory requirements].
According to certificate no. 49/4 of 21 September 2005 submitted by correctional colony no. IK-4, from 6 April 2005 to date [the applicant] has been detained in punishment and prison-type cells nos. 1, 11, 15, [and] 22.
Pursuant to Article 99 of the Russian Code on the Execution of Criminal Sentences, the personal space afforded per convict cannot be lower than 2 square metres in correctional colonies and 2.5 square metres in prisons.
The materials in the case-file demonstrate that cell no. 11 measures 8.8 square metres, cell no. 22 measures 6.4 square metres, cell no. 1 measures 14 square metres, cell no. 15 measures 10.2 square metres. [The applicant] was detained in cells nos. 11 and 22 alone. In cell no. 1 there were five detainees, in cell no. 15 there were three detainees.
Accordingly, the personal space afforded per convict in correctional colony no. IK-4 where [the applicant] has been detained to date is in compliance with law.
...
According to the certificate of 7 October 2005 submitted by the respondent party, [the administration] conducted an inspection of cell no. 22 where [the applicant] is currently detained. Cell no. 22 measures 6.5 sq. m and houses ... two inmates. The floor is made of wood and covered with oil-based paint. The walls are 1.75 m high and covered with oil-based paint. The top part of the walls and the ceiling are white-washed. The lighting is combined. There is artificial electric lighting ... Natural light is ensured by a window measuring 50 by 90 cm. There are window panes and a vent. The temperature in the cell is 210 C. The toilet is separated by a partition which is 1.1 m high. There is a centralised cold water supply. The bench is attached to the floor. Its base is made of concrete with a wooden seat... The table is made of concrete and attached to the floor. The pull-down beds are made of wood and have a smooth surface. The door is heat-insulated and adheres tightly to the door frame.
Regard being had to the above, the court concludes that the conditions of the [applicant’s] detention in correctional colony no. IK-4 are in compliance with applicable laws ... .”
14. On 8 November 2005 the Magadan Regional Court upheld the judgment of 12 October 2005 on appeal.
15. On numerous occasions the applicant challenged in court the actions taken against him by the authorities of correctional colony no. IK-4, including the disciplinary sanctions imposed on him. Each time the courts considered his complaints in his absence, noting that the domestic rules of civil procedure did not impose on the court an obligation to ensure the convict’s presence in the courtroom. The applicant’s representative attended all the hearings, and made submissions to the court on the applicant’s behalf.
16. Article 99 § 1 of the Russian Code on the Execution of Criminal Sentences of 8 January 1997 (the “Code”) provides for a minimum standard of two square metres of personal space for male convicts in correctional colonies. They should be provided with their own sleeping place and given bedding, clothes and toiletries. In prisons, the personal space afforded per male convict is 2.5 square metres.
17. The Code provides for five main types of penal institutions for convicted criminals: correctional settlement, general regime colony, strict regime colony, special regime colony, and prison (Article 74 of the Code).
18. The convicts have a different scope of rights depending on the regime of the correctional facility where they serve a sentence. In particular, the number of family visits and parcels the convicts may receive per year, as well as the amount of cash they are allowed to spend vary depending on the regime of the correctional facility.
19. The conditions imposed on an inmate serving a sentence in a correctional settlement are the mildest. In particular, the convicts do not live in cells or barracks but in unguarded dormitories. They have the right to move freely within the correctional settlement during the day. The number and length of family visits are not limited, nor is the possibility of receiving parcels and money from home. As an incentive for good behaviour, and subject to approval by the administration, the convicts may, inter alia, live outside the correctional settlement with their families, live in rented flats, leave the correctional settlement for holidays and weekends, and move freely within the city or district where the settlement is situated. They do not wear a uniform and can dispose of their money as they please. The convicts may even be granted leave to work in another town or district, or participate in distance-learning programmes of higher education establishments (Article 129 of the Code).
20. The regime in a prison is the most severe. The convicts are detained in cells. They are allowed daily outdoor exercise not exceeding one hour and a half. The number of family visits and parcels received per year is limited. So is the amount of money the convicts may spend during a month (Article 131 of the Code).
21. The convicts serving a sentence in the strict regime colonies are placed in dormitories. They are allowed six family visits per year. They may receive eight parcels per year. These numbers may be decreased or increased subject to the convict’s compliance with internal regulations of the correctional colony (Articles 122-23 of the Code).
22. For failure to comply with the colony’s internal regulations a convict may be placed in a disciplinary cell. During the period of detention in a punishment cell a convict has a right to one-hour daily outdoor exercise. In the event of repeated violations, a convict can be transferred to a prison-type cell. During the period of detention there, a convict has a right to a 1.5-hour daily outdoor exercise which may be increased up to 2 hours per day (Article 155 of the Russian Code on the Execution of Criminal Sentences).
NON_VIOLATED_ARTICLES: 3
